Citation Nr: 1628938	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  05-35 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include as secondary to the service-connected bilateral residuals of frostbite of the feet.

(The issue of entitlement to a total rating based on unemployability due to service-connected disability (TDIU) is the subject of a separate decision).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to June 1965, but only his service from August 25, 1961, to August 24, 1963, is considered honorable for VA purposes.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The extensive procedural history is detailed in the most recent June 2015 Board remand.  By rating decision dated November 2015, the Appeals Management Center granted entitlement to service connection for a right ankle disability.  Therefore this claim is no longer before the Board.

In July 2008, the Veteran testified in part regarding the issue of entitlement to TDIU before Acting Veterans Law Judge (AVLJ) Jacqueline Barone at a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file. 

In April 2012, the Veteran and his spouse testified in part regarding the issue of service connection for a low back condition before Veterans Law Judge (VLJ) Tara Reynolds at a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file.  VLJ Reynolds left employment at the Board and the Veteran was afforded another opportunity for a Board hearing pursuant to 38 C.F.R. § 20.707  (2014).  In February 2013 he indicated that he did not want another hearing.  VLJ Reynolds has since returned to the Board.

Because claims must be decided by the VLJ who conducts a hearing on the matter, there will be two separate decisions in this case, each decided by the VLJ who held a hearing in the matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is necessary prior to the adjudication of the claim.

In the June 2015 Board remand, the Board noted that a VA medical examination and opinion were obtained in December 2014.  The examiner opined that the current back disability was not caused by or aggravated by the service connected residuals of frostbite of the feet.  In his reasoning the examiner noted that treatment records indicate the Veteran injured his back as a result of a fall from a slick spot in April 1990.  Additionally, the examiner noted that the current neurological examination was normal.  The examiner also noted neurological findings recorded by November 1990 treatment note.  However, the examiner did not discuss the Veteran's allegations that he fell due to the numbness of his feet because he cannot properly balance on his feet when he hit a slick spot; and that he continues to experience falls associated with his residuals of frostbite of the feet which aggravate his back.  The examiner focused on the current normal neurological findings.  However, the Board noted that the disability rating of the bilateral feet was increased during the pendency of this claim, therefore, it is clear that the Veteran has not been neurologically normal throughout the entire pendency of the claim.  Therefore, the Board found that the December 2014 opinion was inadequate and a new opinion was needed.

In August 2015, an additional VA opinion was provided by the same examiner who conducted the December 2014 examination.  The examiner indicated that his opinion had not changed and he included no new rationale in the August 2015 opinion.  Therefore, the Board finds an additional VA opinion necessary, to be conducted by a different examiner, as adequate rationale is required for compliance with the June 2015 Board remand.

See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Accordingly, the case is REMANDED for the following action:

1. The claim file should be returned to a different VA examiner than who provided the medical opinions of December 2014 and August 2015 regarding the back for a new opinion to be provided.  If the examiner concludes that an additional examination is required, such should be scheduled.  The examiner should address the following inquiries: 

Accepting the Veteran's reporting of his low back injury from a fall as credible, is there a 50 percent or better probability that the low back disorder was caused by a fall due to service-connected bilateral residuals of frostbite of the feet, to include residual numbness, or aggravated by the service-connected bilateral residuals of frostbite of the feet, to include residual numbness? 

A complete rationale for any opinion offered must be provided.  The examiner(s) must discuss the Veteran's lay assertions of symptomatology to include his symptoms during flare-ups.
 
2.  After the development requested, the AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND. If any report is deficient in any manner, the AMC must implement corrective procedures at once.
 
3.  Thereafter, the AMC must readjudicate the issue on appeal.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




